

Exhibit 10.1


MASTER NOTE


$30,000,000
Birmingham, Alabama



Date:  August 24, 2012


FOR VALUE RECEIVED, Hibbett Sports, Inc., a Delaware corporation, (the
“Borrower”) promises to pay on DEMAND, to the order of Regions Bank, an Alabama
banking corporation, its successors and assigns, (the “Bank”; together with any
other holder of this note, being sometimes herein referred to as the “Holder”),
at the Bank’s main office in Birmingham, Alabama or at such other place as the
Holder may from time to time designate, the sum of Thirty Million and No/100
Dollars ($30,000,000), or so much thereof as the Bank, in its sole discretion
may elect to advance to the Borrower hereunder (the “Loan”), plus interest on
any amount advanced hereunder from the date advanced until the Loan is paid in
full, at a fluctuating interest rate, (the “Floating Rate”) equal to the higher
of 1) the rate per annum designated by the Bank from time to time as its prime
rate of interest (the “Prime Rate”), such rate being an index rate by the Bank
for establishing lending rates and not necessarily the Bank’s most favorable
lending rate and changes in such rate being discretionary with the Bank, 2) the
Federal Funds Rate for such day plus 1/2 of 1% or 3) the one month LIBOR Rate;
provided, however, the Bank and the Borrower may agree from time to time that
interest shall accrue on the unpaid principal balance of the Loan, or a portion
thereof, at a fixed rate of interest for a specified period of time (a “Fixed
Rate”) instead of at the Floating Rate.  For purposes of determining the
Floating Rate, the Federal Funds Rate means, for any day, the rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the business day next succeeding such day; provided that (a) if such day is
not a business day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding business day as so published on the next
succeeding business day, and (b) if no such rate is so published on such next
succeeding business day, the Federal Funds Rate for such day shall be the
average rate (rounded upward if necessary, to a whole multiple of 1/100 of 1%)
charged to Regions Bank on such day on such transactions.  The LIBOR Rate means
the rate per annum determined by reference to the Bloomberg reporting service
or, if available, other comparable financial information reporting service at
the time employed as the London interbank offered rate for one month deposits in
Dollars.  The amount of interest accrued on the unpaid principal balance of the
Loan shall be computed on the basis of an assumed year of 360 days for the
actual number of days elapsed, which means that the amount of interest accrued
for each day will be computed by multiplying the unpaid principal balance of the
Loan on such day by the Floating Rate or Fixed Rate as applicable on such day
and dividing the result by 360. Any change in the interest rate applicable to
the Loan caused by a change in the Floating Rate shall be effective on the date
of the Floating Rate change without notice to the Borrower or any other action
by the Bank.  If the Bank and the Borrower attempt to agree that the Loan, or a
portion thereof, will bear interest at a Fixed Rate, but fail to agree on such
Fixed Rate or on the period for which the Fixed Rate will be in effect, or if
there is material uncertainty as to whether or not the Bank and the Borrower
have agreed on a Fixed Rate, or as to the period for which a Fixed Rate will be
in effect, then interest shall accrue on the Loan, or such portion thereof, at
the Floating Rate during the period for which such Fixed Rate would otherwise be
applicable.  If the Bank and the Borrower agree upon a Fixed Rate for a
specified period for a portion of the Loan, such portion shall be deemed to be a
separate loan with a maturity date of the last day of the period during which
the Fixed Rate is in effect, which separate loan may be repaid upon its maturity
date with an advance made under this note if no default has occurred and no
demand for payment has been made.

 
 

--------------------------------------------------------------------------------

 



The unpaid principal balance of the Loan, (including any portion bearing
interest at a Fixed Rate) and all interest accrued thereon, shall be payable ON
DEMAND, but no later than August 23, 2013; provided, however, that, prior to
demand for payment being made by the Holder, interest computed on the basis of
the Floating Rate shall be payable on the first day of each successive month in
each year, and interest computed on the basis of a Fixed Rate shall be payable
in full on the last day of the period during which the Fixed Rate is in effect.


Notwithstanding the foregoing, to enable the Holder to send periodic billing
statements in advance of each interest payment date reflecting the amount of
interest, if any, computed at the Floating Rate that is payable on such interest
payment date, at the option of the Holder, the Floating Rate in effect 15 days
prior to each interest payment date shall be deemed to be the Floating Rate as
continuing in effect 15 days prior to each interest payment date.  If the Holder
elects to use this billing method and if the Floating Rate changes during such
15-day period, the difference between the amount of interest that actually
accrues during such period and the amount of interest paid will be added to or
subtracted from, as the case may be, the interest otherwise payable in preparing
the next billing statement.  In determining the amount of interest payable upon
demand for the payment or upon full prepayment of this note, all changes in the
Floating Rate occurring on or prior to the day before the final maturity date or
the date of such prepayment shall be taken into account.


The Borrower may, from time to time, repay without premium or penalty the
principal amount of the Loan, or any portion thereof, at any time; provided,
however, the Borrower shall not prepay any portion of the Loan bearing interest
at a Fixed Rate during the period that interest accrues thereon at the Fixed
Rate.


All payments coming due on this note shall be made in cash or immediately
available funds at the Holder’s office at which the payment is made.  At its
option, the Holder may elect to give the Borrower credit for any payment made by
check or other instrument in accordance with Holder’s  availability schedule in
effect from time to time for such items and instruments, which schedule the
Holder will make available to the Borrower on request.  Each payment on the Loan
will first reduce charges owed by the Borrower that are neither principal nor
interest.  The remainder of each payment will be applied first to accrued but
unpaid interest and then to unpaid principal.


This note is a Master Note, and it is contemplated that the proceeds of the Loan
will be advanced from time to time to the Borrower by the Holder in installments
as requested by the Borrower and approved by the Holder, and repaid by the
Borrower and subsequently re-advanced by the Holder, as requested by the
Borrower and approved the Holder, in an amount not exceeding the face amount of
this note.   By reason of prepayment of the Loan there may be times when no
indebtedness is owing hereunder, and notwithstanding any such occurrence, this
note shall remain valid and shall be in full force and effect as to each
subsequent advance made hereunder.  Each advance hereunder and each payment made
hereon may, at the Holder’s option, be reflected by a notation made by the
Holder on its internal records (which may be kept by computer or other means
determined by the Holder) and the Holder is hereby authorized so to record
thereon all such principal advances and payments.  The aggregate unpaid amounts
reflected by notations made on the internal records of the Holder shall be
deemed reflected by the notations made on the internal records of the Holder
shall be deemed presumptive evidence of the principal amount remaining
outstanding and unpaid on the note.  No failure of the Holder to record any
advance or payment shall limit or otherwise affect the obligation of the
Borrower hereunder with respect to any advance and no payment of principal by
the Borrower shall be affected by the failure of the Holder to record the same.

 
 

--------------------------------------------------------------------------------

 



Nothing herein contained shall obligate or require the Holder to make any
advance hereunder, and all advances shall be made at the option of the
Holder.  The Holder may elect to cease making advances under this note at any
time.  This note shall be valid and enforceable as the aggregate amount advanced
at any time hereunder, whether or not the full face amount thereof is advanced.


The Borrower and each endorser, surety and guarantor of this note (collectively,
the “Obligor”) severally hereby (a) waive as to the indebtedness evidenced
hereby and any extension or renewal thereof demand, presentment, protest, notice
of protest, notice of dishonor, suit against any party and all other
requirements necessary to hold them or nay of them liable hereunder, (b) agrees
that time of payment may be extended or renewal notes taken or other indulgences
granted without notice of or consent to such action and without release of the
liability of any Obligor; (c) consents to the Holder’s releasing, agreeing not
to sue, suspending the right to enforce this note against or otherwise
discharging or compromising claims against the Borrower or any other Obligor,
all without notice to or the consent of the Obligors.


The Borrower agrees to pay all costs of collecting or securing or attempting to
collect or secure this note, including reasonable attorney’s fees.


The Holder shall have all liens upon and, and rights of set-off given to the
Holder by law, against all monies, securities and other property of any of the
Obligors now or hereafter in the possession of, or on deposit with, the Holder,
whether held in a general or special account of deposit, for safekeeping, or
otherwise; and every such lien and right of set-off may be exercised without
demand upon or notice to any Obligor, and the Holder shall have no liability
with respect to any Obligor’s checks or other items that may be returned or
other funds transfers that may not be made due to insufficient funds thereafter.


The Borrower understands that the Holder may from time to time enter into a
participation agreement or agreements with one or more participants pursuant to
which such participant or participants shall be given participations in the Loan
and that such participation may from time to time similarly grant to other
participants sub-participations in the Loan.  The Borrower agrees that any
participant may exercise any and all rights of banker’s lien or set-off, whether
arising by operation of law or given to the Holder by the provisions of this
note, with respect to the Borrower as fully as if such participant had made a
loan directly to the Borrower.  For purposes of this paragraph only, the
Borrower shall be deemed to be directly obligated to each participant or
subparticipant in the amount of its participating interest in the principal of,
and interest on, the Loan.


No failure or delay on the part of the Holder in exercising any right, power or
privilege under this note shall operate as a waiver thereof.  No modification,
amendment or waiver of any provision of this note shall be effective unless in
writing and signed by a duly authorized officer of the Holder.  The
unenforceability of any provision of this note shall not affect the validity and
enforceability of the other provisions of this note, it being the intention of
the Borrower and the Holder that the provisions of this note shall be severable.


The Borrower has executed this note without condition that anyone else should
sign or become bound hereunder and without any other condition whatever being
made.  The provision of this note shall be binding, jointly and severally, upon
the successors and assigns of the Borrower (except that the Borrower may not
assign or transfer its rights hereunder without the prior written consent of the
Bank) and shall inure to the benefit of the Bank, its successors and
assigns.  This note is given, executed and delivered under the seal of the
Borrower.  Time is of the essence of this note.  This note shall be governed by
the laws of the State of Alabama.

 
 

--------------------------------------------------------------------------------

 



The Bank is hereby authorized by the Borrower to make advances hereunder and
enter into agreements with respect to Fixed Rates at the request (whether
written or oral) of any officer or representative of a partner of the Borrower
or any other representative of the Borrower.


Any provision of this note that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.


All rights, power and remedies of the Holder under this note and now or
hereafter existing at law, in equity or otherwise shall be cumulative and may be
exercised successively or concurrently.


This note contains the entire understanding and agreement between the Borrower
and the Holder with respect to the Loan and supersedes any and all prior
agreements, understandings, promises, and statements with respect to the Loan.


This is a DEMAND NOTE, and the Holder shall have the unlimited and unrestricted
right to demand payment of the indebtedness evidenced hereby at any time and in
the Holder’s absolute sole discretion, regardless of whether or not a default
hereunder has occurred or any other circumstance whatsoever, notwithstanding
anything to the contrary contained in this note.  The Borrower agrees and the
acknowledges that such right of the Holder to demand payment shall not be
subject to the provisions of Section 7-1-208 of the Alabama Uniform Commercial
Code or any other statute or principle of law imposing any obligation of good
faith or fair dealing or that otherwise might in any way limit or restrict such
right to demand payment at any time.



 
Hibbett Sports, Inc.
         
By:
/s/ Scott J. Bowman
   
Scott J. Bowman
     
Its:
Senior Vice President and CFO
   

































END OF EXHIBIT 10.1
